 1                                                                   The Hon. Thomas S. Zilly
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                           No. CR18-016 TSZ
11                             Plaintiff,
12                        v.                              PRELIMINARY ORDER OF
                                                          FORFEITURE
13
14    PATRICK TABLES, a/k/a “Break Bread”,
15
                               Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture seeking to forfeit to the United States Defendant
20 Patrick Tables’s interest in the following property:
21          •       Approximately $1,656 in U.S. currency, seized in Kent, Washington on or
22                  about November 21, 2017.
23          The Court, having reviewed the papers and pleadings filed in this matter, hereby
24 FINDS entry of a Preliminary Order of Forfeiture is appropriate because:
25          •       On April 4, 2019, the Defendant pleaded guilty to Conspiracy to Distribute
26                  Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1),
27                  841(b)(1)(A), and 846, as charged in Count 1 of the Second Superseding
28                  Indictment, (Dkt. No. 199, ¶ 1);

     Preliminary Order of Forfeiture - 1                               UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. McKnight, et al., CR18-016 TSZ
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1           •       The Defendant agreed to forfeit his interest in the above-identified property,
 2                   and further admitted that the property constituted the proceeds of drug
 3                   trafficking, (Dkt. No. 199, ¶¶ 7, 12); and
 4           •       The evidence in the record has established the requisite nexus between the
 5                   above-identified property and the offense of conviction, pursuant to Federal
 6                   Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b)(1)(A)-(B).
 7
 8           NOW, THEREFORE, THE COURT ORDERS:
 9           1)      Pursuant to 21 U.S.C. § 853(a), the Defendant’s interest in the above-
10 identified property is fully and finally forfeited, in its entirety, to the United States;
11           2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
12 become final as to the Defendant at the time he is sentenced, it will be made part of the
13 sentence, and it will be included in the judgment;
14           3)      The Drug Enforcement Administration and/or its authorized agents or
15 representatives, shall maintain the above-identified property in its custody and control
16 until further order of this Court;
17           4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
18 United States shall publish notice of this Preliminary Order and the United States’ intent
19 to dispose of the above-identified property as permitted by governing law. The notice
20 shall be posted on an official government website—www.forfeiture.gov—for at least 30
21 days. For any person known to have alleged an interest in this property, the United States
22 shall, to the extent possible, also provide direct written notice to that person. The notice
23 shall state that any person, other than the Defendant, who has or claims a legal interest in
24 this property must file a petition with the Court within 60 days of the first day of
25 publication of the notice (which is 30 days from the last date of publication), or within 30
26 days of receipt of direct written notice, whichever is earlier. The notice shall advise all
27 interested persons that the petition:
28

      Preliminary Order of Forfeiture - 2                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. McKnight, et al., CR18-016 TSZ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                  a.       shall be for a hearing to adjudicate the validity of the petitioner’s
 2                           alleged interest in this property;
 3                  b.       shall be signed by the petitioner under penalty of perjury; and
 4                  c.       shall set forth the nature and extent of the petitioner’s right, title, or
 5                           interest in this property, as well as any facts supporting the
 6                           petitioner’s claim and the specific relief sought;
 7          5)      If no third-party petition is filed within the allowable time period, the
 8 United States shall have clear title to this property, and this Preliminary Order shall
 9 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
10          6)      If a third-party petition is filed, upon a showing that discovery is necessary
11 to resolve factual issues that it presents, discovery may be conducted in accordance with
12 the Federal Rules of Civil Procedure before any hearing on the petition is held.
13 Following adjudication of any third-party petitions, the Court will enter a Final Order of
14 Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
15 adjudication; and
16 ///
17 ///
18 ///
19
20
21
22
23
24
25
26
27
28

     Preliminary Order of Forfeiture - 3                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. McKnight, et al., CR18-016 TSZ
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1          7)      The Court will retain jurisdiction for the purpose of enforcing this
 2 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
 3 Forfeiture, and amending the Preliminary or Final Order as necessary under Fed. R.
 4 Crim. P. 32.2(e).
 5
 6          IT IS SO ORDERED.
 7          DATED this 13th day of September, 2019
 8
 9
10
                                                       A
                                                       Thomas S. Zilly
11                                                     United States District Judge
12
13 Presented By:
14
    s/Neal B. Christiansen
15 NEAL B. CHRISTIANSEN
16 Assistant United States Attorney
   United States Attorney’s Office
17 700 Stewart Street, Suite 5220
18 Seattle, WA 98101-1271
   Telephone: (206) 553-2242
19 E-Mail: Neal.Christiansen2@usdoj.gov
20
21
22
23
24
25
26
27
28

     Preliminary Order of Forfeiture - 4                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. McKnight, et al., CR18-016 TSZ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
